Citation Nr: 0821076	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-12 077	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinopathy, claimed as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1971.

The instant appeal arose from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied a claim for service 
connection for retinopathy, claimed as secondary to diabetes 
mellitus.

The veteran had initiated appeals on additional issues denied 
in the May 2003 rating decision, namely entitlement to 
service connection for diabetes mellitus, type 2, and for 
renal failure, hypertension, congestive heart failure, and 
peripheral neuropathy, all claimed as secondary to diabetes 
mellitus.  Service connection for diabetes mellitus was 
granted in a July 2007 Board of Veterans' Appeals (Board) 
decision.  Service connection for renal failure with renal 
lithiasis, hypertension, congestive heart failure, peripheral 
neuropathy of both lower extremities, and erectile 
dysfunction was granted in a March 2008 rating decision.  As 
the aforementioned decisions represent a full grant of the 
benefits sought with regard to those issues, they will not be 
addressed further in this dismissal.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1951 to February 1971.

2.	On June 10, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


